 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 1 of 15 PAGEID #: 306




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Jane Doe S.W.,                                  )   Case No. 2: 19-CV-1194
                                                )
                              Plaintiff,        )   Judge Algenon L. Marbley
                                                )
               vs.                              )   Magistrate Judge Elizabeth Preston Deavers
                                                )
Lorain-Elyria Motel, Inc., et at,               )   DEFENDANT LORAIN-ELYRIA MOTEL,
                                                )   INC. DBA BEST WESTERN INN'S
                              Defendants.       )   MOTION TO DISMISS PLAINTIFF'S
                                                )   COMPLAINT
                                                )
                                                )   or, in the alternative,
                                                )
                                                )   MOTION TO DISMISS OR TRANSFER
                                                )   DUE TO IMPROPER VENUE


        Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Lorain-Elyria

Motel, Inc. dba Best Western Inn moves to dismiss Plaintiff s complaint for failure to state a

claim on which relief can be granted. Alternatively, venue in this district is improper under Rule

12(b)(3), warranting dismissal of this case or, alternatively, transfer to the Northern District of

Ohio.

        The grounds for this motion are explained in the memorandum in support filed herewith.

                                             Respectfully submitted,

                                             /s/ John R. Chlysta
                                             Kenneth A. Calderone (0046860)
                                             John R. Chlysta (0059313)
                                             Hanna, Campbell & Powell, LLP
                                             3737 Embassy Parkway, Suite 100
                                             Akron, OH 44333
                                             Telephone: (330) 670-7324 / (330) 670-7305
                                             Facsimile: (330) 670-7440/ (330) 670-7442
                                             Email: kcalderone@hcplaw.net
                                                      ichlysta@hcplaw.net
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 2 of 15 PAGEID #: 307




                                CERTIFICATE OF SERVICE

        This document was filed on August 26, 2019, using the court's CM/ECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court's electronic filing system. Copies of this filing were mailed to the parties not on the
Court's electronic filing system.

                                            /s/ John R. Chlysta




                                                2
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 3 of 15 PAGEID #: 308




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Jane Doe S.W.,                                      )   Case No. 2:19-CV-1194
                                                   )
                                Plaintiff,          )   Judge Algenon L. Marbley
                                                   )
                vs.                                 )   Magistrate Judge Elizabeth Preston Deavers
                                                   )
Lorain-Elyria Motel, Inc., et aL,                  )    DEFENDANT LORAIN-ELYRIA MOTEL,
                                                   )    INC. DBA BEST WESTERN INN'S
                                Defendants.        )    MEMORANDUM IN SUPPORT OF
                                                   )    MOTION TO DISMISS PLAINTIFF'S
                                                   )    COMPLAINT OR, ALTERNATIVELY, TO
                                                   )    TRANSFER CASE

   I.       INTRODUCTION

        Plaintiff alleges that she was a victim of sex trafficking at three different locations, including

the Lorain-Elyria Motel ("LEM"). However, Plaintiffs complaint fails to state a plausible, viable

claim against LEM.

        Critical to LEM's motion is the fact that LEM and co-defendant Best Western

International, Inc. are separate and distinct entities. As explained in Best Western's motion to

dismiss (Doc. #29), Best Western is a corporation headquartered in Arizona. (Doc. #29, p. 2).

Best Western is a franchisor; LEM is a franchisee. Best Western doesn't maintain an office in

Ohio, have bank accounts in Ohio, or own any property in Ohio. Id. at 6. Best Western does not

and did not own LEM, control LEM's daily operations, or employ any staff at LEM. !d. at 7.

LEM is its own entity, separate and apart from Best Western.

        This fact is key because one section of Plaintiffs complaint is devoted to "factual"

allegations against Best Western and LEM-paragraphs 58 to 79. There, Plaintiff incorrectly

conflates Best Western and LEM so as to impute to LEM knowledge of potential sex trafficking

incidents from different Best Western-branded locations simply because LEM is a Best Western
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 4 of 15 PAGEID #: 309




franchisee. Specifically, Plaintiffs allegations of trafficking at Best Western hotels in Oregon,

Massachusetts, California, Tennessee, Maryland, Virginia, and New Hampshire are all incidents

that allegedly occurred at facilities that have no relationship to LEM, an independent franchisee.

(Compi.   mr 68-75).   Similarly, Plaintiffs allegations of negative online reviews regarding Best

Western locations in Florida, Texas, Louisiana, and New Jersey pertain to locations other than

LEM, a separately owned and operated franchisee. (Compi. ~76).

          Once Plaintiffs allegations of trafficking incidents at other Best Western-branded

locations except LEM are stripped away, the complaint is simply a barebones recitation of

conclusory allegations and legal conclusions about what Plaintiff believes LEM should or should

not have done. Plaintiff fails to plead any specific allegations of LEM acts or omissions that rise

above the level of speculation. Accordingly, the complaint fails to state a claim on which relief

can be granted. Alternatively, venue in this district is improper, thus warranting a dismissal or,

alternatively, a transfer to the Northern District of Ohio, where the alleged trafficking occurred

and where the parties, witnesses, and evidence are located.

II.    LAW & ARGUMENT

       A. Plaintiff fails to state a claim on which relief can be granted

               1. The Legal Standard

       A court should dismiss a suit for failure to state a claim if the complaint doesn't provide

fair notice of the claim and doesn't state factual allegations showing that a right to relief is

plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555-56 & n.3 (2007). While a court must construe the complaint in a light most favorable

to the plaintiff, a claim must be supported by factual allegations such that it is "plausible on its

face." A claim is facially plausible "when the plaintiff pleads factual content that allows the




                                                 2
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 5 of 15 PAGEID #: 310




court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Flex Homes, Inc. v. Ritz-Craft Corp. of Michigan, Inc., 721 F. Supp.2d 663, 670-71 (N.D. Ohio

2010) (citing Twombly, 550 U.S. at 570 and Iqbal, 129 S.Ct. at 1949).

       To survive a motion to dismiss, the factual allegations in a complaint "must be enough to

raise a right to relief above the speculative level." Twombly, 550 U.S. at 555. Rule 8 "demands

more than an unadorned, the-defendant-unlawfully-harmed me accusation." Iqbal, 556 U.S. at

678. A complaint "that offers 'labels and conclusions' or 'a formulaic recitation of the elements

of a cause of action will not do.'" !d.      "Nor does a complaint suffice if it tenders 'naked

assertions' devoid of 'further factual enhancement. '" !d. And while factual allegations in the

complaint must be accepted as true, that standard "is inapplicable to legal conclusions." Id.

Further, "[t]hreadbare recitals ofthe elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

       When a plaintiff sues multiple defendants, the Twombly/Iqbal plausibility standard also

requires particularized allegations as to how each defendant violated the plaintiff's rights:

       This Court has consistently held that damage claims against government officials
       arising from alleged violations of constitutional rights must allege, with
       particularity, facts that demonstrate what each defendant did to violate the
       asserted constitutional rights. Here, the court failed to separately analyze the
       constitutionality of the individual actions of each defendant.

Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008) (emphasis in original); see also Marcil/is v.

Twp. of Redford, 693 F.3d 589, 596-97 (6th Cir. 2012) (the Twombly/Iqbal standard isn't met

when defendants . . . are lumped together with no particularized allegations as to how each

defendant wronged the plaintiff); Brockman v. Chevron U.S.A., Inc., 2010 WL 11538073, *2

(S.D. Ohio) ("A number of courts have concluded that a complaint's collective references to 'the

defendants' does not meet the pleading requirements of Twombly and Iqbal because it fails to




                                                 3
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 6 of 15 PAGEID #: 311




give each defendant sufficient notice of the misconduct alleged against him."); Panhandle

Cleaning & Restoration, Inc. v. Nationwide Mut. Ins. Co., 2018 WL 3717108, *5 (N.D. W.Va.)

("Here, Plaintiffs have done exactly what the Fourth Circuit proscribes: filed a shotgun pleading

that relies upon indetenninate assertions against all defendants without any specific facts

regarding any particular defendants.").

               2. Count One: Trafficking Victims Protection Reauthorization Act

        Plaintiff alleges in Count I that LEM is liable under the Trafficking Victims Protection

Reauthorization Act, 18 U.S.C. § 1595 ("TVPRA"). A civil claim under the TVPRA requires

that a defendant knowingly benefit financially or by receiving anything of value from

participation in a venture. 18 U.S.c. §1595(a).         The Sixth Circuit has emphasized that

"participation in a venture" doesn't mean participation in any venture but rather actual

participation in a sex-trafficking venture. Us. v. Afyare, 632 Fed.Appx. 272, 286 (6 th Cir. 2016).

       The Afyare court held that the TVPRA was not intended to target acts of individuals and

organizations that were somehow affiliated with sex-traffickers but took no action to aid or

further the acts of the traffickers. !d (rejecting argument that membership in a gang, alone, was a

"venture" for purposes of prosecution under the TVPRA). Thus, Afyare held that the TVPRA

doesn't target "mere acquiescence" of an individual who "turns a blind eye to the source of their

financial sponsorship." !d. Nor can a plaintiff establish liability through association alone.

Nobel v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (citing Afyare at 285). Rather, a

plaintiff must show some actual participation in the trafficking, such as overt conduct that

furthered the trafficking venture. !d. As the Sixth Circuit observed: "Two or more people who

engage in sex trafficking together are a sex-trafficking venture." Afyare at 286.




                                                4
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 7 of 15 PAGEID #: 312




       Relying on Afoare, the court in Nobel v. Weinstein, supra, held that a civil claim for

participation in a sex-trafficking venture must factually allege that the defendant (1) knowingly

benefitted, (2) from participation in a commercial sex-trafficking venture, (3) while knowing (or

in reckless disregard of the fact) that means of force, fraud, or coercion would be used to cause

the trafficked person to engage in a commercial sex act. 335 F.Supp.3d at 523-24.

       Here, Plaintiff s complaint contains no plausible allegations demonstrating that LEM

knowingly benefited from Plaintiff s alleged situation.       Instead, Plaintiff relies upon broad

opinions that all hospitality groups should be aware of sex trafficking and should follow

protocols to identify and report activity supposedly associated with trafficking. The complaint

lumps the Defendants together and asserts conclusory allegations that all of the hotels should

have noticed signs of trafficking or taken preventative steps. There are no specific allegations of

any incident where a LEM employee observed Plaintiff or had evidence that Plaintiff was being

trafficked at LEM's hotel.

       Additionally, Plaintiff describes alleged conduct at other independently owned and

operated hotels that, though Best Western-branded, are unrelated to LEM.           Based on these

alleged incidents, Plaintiff simply surmises that LEM knew of and ignored Plaintiffs alleged

victimization. However, and fatal to Plaintiffs claim, the complaint asserts no facts that support

a reasonable inference that LEM knew of Plaintiffs situation at LEM or that LEM somehow

benefited from active participation in Plaintiffs victimization. Likewise, Plaintiff fails to assert

facts to support a reasonable inference that LEM was aware of, but consciously ignored, that

Plaintiff was being trafficked through force, fraud, or coercion.

       Moreover, Plaintiff fails to allege or establish that LEM participated in a "venture" that

involved sex trafficking. 18 U.S.C. § 1591. The complaint contains no allegations that LEM




                                                 5
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 8 of 15 PAGEID #: 313




participated in or furthered the sex-trafficking venture that involved Plaintiff. Nor does the

complaint allege that LEM representatives knew Plaintiffs trafficker, knew Plaintiff herself, or

took any overt action to further a sex-trafficking scheme.

         Finally, Plaintiffs allegations regarding the relationship between LEM and Best Western

presents no viable claim against LEM because liability under the statute must be based on

participation in a sex-trafficking venture, not on a legitimate commercial relationship, such as the

franchisor-franchisee relationship between LEM and Best Western.

         Count Two: Negligence

         In Count II of her complaint, Plaintiff attempts to state a claim for negligence, alleging

that all Defendants (again lumped together) had a duty to use reasonable care to select, train,

supervise, and "retain" employees to observe, investigate, and report signs of guest misconduct

supposedly related to trafficking. (Doc. #1, ,-r92). In conclusory fashion, Plaintiff claims that all

Defendants breached a duty to use reasonable care to ensure the safety and security of guests at

their hotels. Id. at ,-r93.

         To recover on a negligence claim, a plaintiff must show (l) that the defendant owed the

plaintiff a duty, (2) that the defendant breached that duty, and (3) that the breach proximately

caused the plaintiffs injury. Heimberger v. Zeal Hotel Group Ltd., 2015-0hio-3845, ,-r16 (loth

Dist.). However, for the same reasons set forth in Part II.A.2 supra, Plaintiff fails to set forth

sufficient facts for LEM to be liable for alleged negligence. Plaintitffails to identify any facts to

support a claim that LEM was 1) responsible for training its employees on sex trafficking, 2)

failed to properly train the employees to detect and report sex trafficking, or 3) failed to provide

adequate security at LEM.




                                                 6
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 9 of 15 PAGEID #: 314




          Moreover, Plaintiff fails to allege that any specific acts or omissions on LEM's pati

related to Plaintiff. For example, in paragraph 96, Plaintiff lumps the Defendants together and

alleges that they should have noticed signs of traflicking, including "repeated refusal of maid

service." But Plaintiff never alleges that she or her alleged trafticker repeatedly refused maid

service or that such refusals evidenced trafficking in Plaintiff's room. Nor does Plaintiff allege

that LEM employees offered to provide maid service, were refused, and were aware of facts

showing that such a refusal represented a sign of trafficking rather than a guest simply wanting to

be left alone or not needing service.          The same analysis applies to all other allegations in

paragraph 96, where Plaintiff fails to specifically tie any alleged sign of trafficking to LEM.

          Simply lumping Defendants together and asserting legal conclusions or conclusory

regarding the elements of a claim are insufficient to meet the pleading standard of Twombzy and

Iqbal. Plaintiffs negligence claim against LEM should be dismissed.

                   3. Count Three: Premises Liability

          Count III of Plaintiff Complaint, like Count II, lumps Defendants together under a

negligence claim alleging "premises liability." Plaintiff alleges that Defendants had notice of a

dangerous condition in their hotels, namely trafficking and sexual exploitation of Plaintiff. (Doc.

# 1,   ~1 04).   Plaintiff then alleges that Defendants were on notice of the condition from news

stories and online reviews regarding other independently owned and operated franchises in other

states. !d. at    ~1 05.   Plaintiff again lumps all Defendants together as violating a laundry list of

alleged duties to monitor hotels and take various security measures. Id. at ~1 06(a)-(i).

          A hotel owner owes an invitee a duty to maintain the premises in a reasonably safe

condition by eliminating dangerous conditions that are known or reasonably should have been

known by the owner. Perry v. Eastgreen Realty Co., 53 Ohio St.2d 51, 52 (1978). But a hotel




                                                     7
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 10 of 15 PAGEID #: 315




isn't an insurer of guest safety. Id. Hotel owners only have a duty to warn or protect invitees

from foreseeable criminal acts of third parties when an owner knows or should know that there is

a substantial risk of harm to its invitees on the premises. Id.

       Three factors show a lack of foreseeability of a crime: "( 1) spatial separation between

previous crimes and the crime at issue; (2) difference in degree and form between previous

crimes and the crime at issue; and (3) lack of evidence revealing defendant's actual knowledge

of violence." Heimberger v. Zeal Hotel Group Ltd., 2015-0hio-3845, ~18 (loth Dist.). The

underlying principle in these cases is that "because criminal acts are largely unpredictable, the

totality of the circumstances must be 'somewhat overwhelming' in order to create a duty." Id.

       Even assuming that alleged trafficking is a "dangerous condition" that somehow placed a

duty on LEM, the complaint fails to plausibly allege that LEM was either on notice of this

condition or that the criminal conduct of Plaintiffs trafficker was foreseeable based on

overwhelming facts. Plaintiff attempts to show that LEM was on notice of sex trafficking

activities at LEM by citing news articles from around the country reporting that trafficking

arrests were made at other Best Western franchises. (Doc. #1,     ~~   68-76). Other allegations cite

TripAdvisor and Yelp reviews concerning other hotels-reviews that any internet user can leave

regardless of veracity. Id. at    ~76.    Plaintiff alleges no prior police or court documents

substantiating criminal activity or discussing LEM's relationship to any trafficking.

       Finally, as discussed above with respect to Count II, the allegations in Count III fail to

show that any trafficking occurred at LEM that would have put its owner and/or employees on

notice about a "dangerous condition" that existed there. Instead the information pertains to other

independently owned Best Western hotels or to general allegations of trafficking signs that hotels

should supposedly look for. Thus, the Complaint does not contain any facts showing that LEM




                                                  8
Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 11 of 15 PAGEID #: 316




was on notice that a dangerous condition existed at the LEM or that the crimes of Plaintiff s

traffickers were foreseeable.

       For example, paragraph 106 of the complaint alleges that Defendants (lumped together)

should have investigated "loud noises" coming from hotel rooms as a sign of trafficking. But

hotels deal with loud noises all the time. Plaintiff never alleges that a LEM employee should

have heard loud noises from Plaintiffs room on a particular occasion and should have

interpreted such noise as a sign of trafficking. If a loud noise was emanating from Plaintiffs

room, what was the noise? Why did the noise evidence trafficking? Was a LEM employee

nearby at the time of the noise? Did the LEM employee hear the noise? What should have led

such an employee to suspect trafficking based on the noise?           These questions reveal the

conclusory nature of Plaintiffs allegations. Such allegations fail to satisfy the Twombly/Iqbal

standard.

               4. Count Four: Unjust Enrichment

       Plaintiff's Complaint alleges unjust enrichment against all Defendants. Plaintiff claims

that Defendants profited from renting rooms to those who trafficked Plaintiff.          (Doc. #1,

~l13(a)).   Plaintiffs also allege that Defendants generated higher profits by refusing to install

security measures that would have deterred trafficking. Id. at ~ 113(b)-(g).

       To plead a claim for unjust enrichment, a plaintiff must allege that "(1) the plaintiff

conferred a benefit on the defendant; (2) the defendant had knowledge of the benefit, and (3) it

would be unjust for the defendant to keep the benefit without payment." Hambleton v. R.G.

Barry Corp., 12 Ohio St.3d 179, 183 (1984).

       Here, Plaintiff has not alleged that LEM received any benefit or profit from actions

involving Plaintiff at the Lorain-Elyria Motel. The Complaint contains no facts that LEM




                                                9
Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 12 of 15 PAGEID #: 317




received increased profits from actions alleged by Plaintiff, as opposed to profits for simply

renting rooms-the purpose of a hotel.        Further, assuming arguendo that LEM did receive

increased profits, the Complaint contains no facts alleging that LEM knew that it was receiving

profits at Plaintiff's expense. The unjust-enrichment claim is premised on LEM owing and

breaching a duty specific to Plaintiff. But as explained above, Plaintiff pleads no facts showing

specific misconduct on the part of LEM as it relates to Plaintiff.

        B. Venue is improper in this district.

       Alternatively, venue is improper in this Court, thus warranting dismissal. The federal venue

statute, 28 USC 1391(b), states:

        (b) Venue in General.-A civil action may be brought in-

               (1) a judicial district in which any defendant resides, if all defendants are
                   residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or omissions giving
                   rise to the claim occurred, or a substantial part of property that is the subject
                   of the action is situated; or

               (3) if there is no district in which an action may otherwise be brought as provided
                   in this section, any judicial district in which any defendant is subject to the
                   court's personal jurisdiction with respect to such action.

       Section II of Plaintiff's Complaint describes where alleged trafficking involving Plaintiff

took place. In paragraph 52, Plaintiff alleges that she was repeatedly trafficked at both the

Economy Inn in Cuyahoga Falls, Ohio and the Motel 9 in Elyria, Ohio.               In paragraph 53,

Plaintiff alleges that she was trafficked at the LEM hotel in Elyria. Plaintiff fails to allege any

other locations at which she was trafficked. All three of the above locations are in the Northern

District of Ohio.

       Plaintiff's purported bases for filing suit in this district is the fact that Best Western's

agent for service is located in Columbus, and there are Best Western-branded hotels in Franklin



                                                 10
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 13 of 15 PAGEID #: 318




County and elsewhere in this district. But as explained in Best Western's motion to dismiss,

Best Western is simply a franchisor with no property, facilities, or operations in Ohio. See Nutt

V.   Best Western International, 2016 WL 6780708, *2-5 (U.S.D.C M.D. Pa.) (federal court lacks

jurisdiction over Best Western, Intl.).

         Plaintiff also alleges that Defendant "Economy Inn" has hotels in Muskingham County

and elsewhere in Ohio. (Complaint,        ~15).   But the Economy Inn-branded hotel at issue in this

case is owned by Sri Ram, LLC d/b/a! Economy Inn, and that hotel is in Cuyahoga Falls, Ohio-

i.e., the Northern District. Sri Ram's answer states that it is an independently operated hotel and

that it is not affiliated with other "Economy Inn"-branded facilities. (Doc. #28, ~6). A search of

the Ohio Secretary of State's website reveals "Economy Inn" registered as a fictitious name and

tradename, but no entity known as "Economy Inn" is documented or registered in Ohio.

         Thus, Plaintiff cannot establish proper venue in the Southern District. No substantial part

of any events or omissions giving rise to the claims occurred in this district under 28 U.S.C.

§1391(b)(2). And no defendant resides in this district under §1391(b)(1). Even if "Economy

Inn" were a resident of this district, "all" defendants are not Ohio residents as required by

§1391(b)(I) because Best Western International, as explained in its motion to dismiss, isn't an

Ohio resident. Since venue is improper, this case should be dismissed under 28 U.S.C. §1406(a).

         Alternatively, the court should transfer venue to the Northern District of Ohio under 28

U.S.C. §1404(a), which reads:

         For the convenience of parties and witnesses, in the interest of justice, a district
         court may transfer a civil action to any other district or division where it might
         have been brought.

Kerobo v. Southwestern Clean Fuels Corp., 285 F. 3d 531, 539 (6th Cir. 2002).




                                                    11
Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 14 of 15 PAGEID #: 319




        Section 1404(a) is intended to give district courts discretion to transfer cases based on an

individualized, case-by-case consideration of convenience and fairness. See Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988). Congress adopted §1404(a) "to prevent the waste of time,

energy and money, and to protect litigants, witnesses and the public against unnecessary

inconvenience and expense." Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). A district court

has broad discretion over whether to transfer a case under §1404. Phelps v. McClellan, 30 F.3d

658,663 (6th Cir.1994). Relevant factors include the convenience of the parties and witnesses,

public-interest factors of systemic integrity, and general principles of fairness. Stewart Org., Inc.

v. Ricoh Corp., 487 U.S. 22, 29 (1988). No single factor is dispositive; instead, transfer is

appropriate if the balance of these factors strongly favors trying the case in the transferee district.

Donia v. Sears Holding Corp., 2008 WL 2323533 at *2, quoting Picker Int'l, Inc. v. Travelers

Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio 1998).

       Here, the relevant factors favor transferring the case to the Northern District. The hotels

where trafficking allegedly occurred are all located in the Northern District. Thus, potential

employee witnesses would likely be located in the Northern District, and relevant documents

maintained by the hotels would be found in the Northern District. Plaintiff herself resides in the

Northern District. (Complaint,   ~1 0).   This case is of greater interest for the Northern District to

decide, since the trafficking allegedly occurred there.       Further, requiring that attorneys and

witnesses travel to the Southern District for court proceedings and trial would constitute an

undue and unnecessary burden given the allegations centered in the Northern District.

       III.    CONCLUSION




                                                   12
 Case: 2:19-cv-01194-ALM-EPD Doc #: 40 Filed: 08/26/19 Page: 15 of 15 PAGEID #: 320




         The complaint should be dismissed as to LEM because it fails to state a viable, plausible

claim under the TwomblylIqbal standard.        Alternatively, the case should be dismissed (or

transferred) due to improper venue.

                                             Respectfully submitted,

                                             lsi John R. Chlvsta
                                             Kenneth A. Calderone (0046860)
                                             John R. Chlysta (0059313)
                                             Hanna, Campbell & Powell, LLP
                                             3737 Embassy Parkway, Suite 100
                                             Akron, OH 44333
                                             Telephone: (330) 670-7324 / (330) 670-7305
                                             Facsimile: (330) 670-7440/ (330) 670-7442
                                             Email: kcalderone@hcplaw.net
                                                      jchlysta@hcplaw.net




                                 CERTIFICATE OF SERVICE

        This document was filed on August 26, 2019, using the court's CMIECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court's electronic filing system. Copies of this filing were mailed to the parties not on the
Court's electronic filing system.

                                             lsi John R. Chlvsta
« Hep # 1066290-v 1»




                                                13
